Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a 371 of PCT/US2017/030077 04/28/2017, which claims benefit of 62/329,774 04/29/2016.  
2. 	Amendment of claims 95-104, 106, 112-113, 121-124, and 128-130, and cancelation of claims 1-94 and 105 in the amendment filed on 2/14/2022 is acknowledged. Claims 95-104 and 106-130 are pending in the application.  
Responses to Amendments/Arguments
3. 	Applicant's arguments regarding the rejection of claims 95, 102, 104 and 129-130 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.    
Applicants state “Applicant respectfully submits that the metes and bounds of the term endocrine therapy are well understood by one of ordinary skill in the art. In fact, the National Cancer Institute (NCI) of the Unites States of America provides a definition of the term endocrine therapy on its own dictionary.”,  see page 8.
However, it is noted that the scope of endocrine comprise a messenger system comprising feedback loops of the hormones released by internal glands of an organism directly into the circulatory system, regulating distant target organs. It comprises amino acid complexes, steroids, eicosanoids, leukotrienes, or prostaglandins, and they can be used for treating a number of disease including hypertension, inflammation and cancer. 
Therefore the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any endocrine therapy leukotrienes, or prostaglandins. Incorporation of the limitation of the “endocrine therapy” (i.e., claim 124) supported by the specification into claim 95, 102, 104 and 129-130 respectively would overcome this rejection.
4.	The rejection of claims 95-101, 103, 121-124 under 35 U.S.C. 112 (b) have been overcome in the amendment filed on 2/14/2022.  However, claim 120 has not been amended, therefore the rejection of claim 120 under 35 U.S.C. 112 (b) is maintained.
5.	Since Symmans et al. ‘688, Dartmann et al. ‘786  and Alarcon et al. ‘952 do not disclose the instant methods of use, therefore they are distinct from the instant invention. The rejection of claims 95-100, 112-126 and 128 under 35 U.S.C. 103 (a) over Symmans et al. ‘688, Dartmann et al. ‘786  and Alarcon et al. ‘952 has been overcome in the amendment filed on 2/14/2022.
Claim Objections
8.	Claims  96-101, 103, 106-111, 114-119 and 121-128   are objected to as being dependent on rejected claim 95 or 104.
9.  	Claims 112-113 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 95, 102, 104, 129 and 130.  See MPEP § 608.01(n).  Accordingly, the claims 113-114 have not been further treated on the merits.

10.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

March 29, 2022